The Chancellor.
In this case the father has a life estate, as tenant by the Curtesy. The property rents for $50 a year j the taxes are $8, and the property, if sold, will bring $600. The father is thirty years old, and his share of the proceeds would, according to the tables, be seventy-eight per cent., or $468, leaving $132 for the infant. The premises are out of repair, and it would require $250 to put them in repair. The life tenant is bound to keep the premises in as good repair as they were when he took them, not excepting ordinary or natural wear and tear; if a new roof is needed, he is bound to put it on; if paint wears off, he is bound to re-paint. The father has been tenant for eight years, and has suffered this dilapidation. The sale may be a great benefit to the delinquent father.' The benefit to the child is inappreciable. The sale will not be ordered, unless the father agrees to take $200 for his share of the proceeds.